Exhibit 10.2

 

AMENDMENT NO. 1 TO

 

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is dated as of
June 18, 2010 (the “Effective Date”) by and between Graham Jefferies (the
“Executive”) and EMRISE Corporation, a Delaware corporation (the “Employer”)
(taken together, the “Parties”) and amends the Employment Agreement, dated
November 1, 2007 between the Parties (the “Employment Agreement”).  Capitalized
terms used but not defined herein shall have the meanings ascribed to those
terms in the Employment Agreement.

 

RECITALS

 

WHEREAS, Executive currently holds the position of President and Chief Operating
Officer.

 

WHEREAS, Executive and the Employer desire to modify the Change in Control
provisions of the Employment Agreement and provide Executive with consideration
for such modifications.

 

WHEREAS, the Employer wishes to provide an incentive to Executive to close on
the sale of stock of Advanced Control Components, Inc. and Custom
Components, Inc. (the “ACC Sale”) in order to pay a substantial portion of the
debts owed to Employer’s senior lender and a majority of the debt owed to the
Advanced Control Components, Inc. sellers.

 

NOW, THEREFORE, in consideration of the premises, mutual agreements and
provisions herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

1.                                       Change in Control Benefits.  In lieu of
the Change in Control benefits provided under the Employment Agreement,
Executive shall be eligible to receive the benefits described below, subject to
the terms and conditions provided herein.

 

2.                                       ACC Payment.  Upon the first to occur
of (a) the closing of the ACC Sale and (b) any other Change in Control,
Executive will be entitled to receive a one-time payment equal to $185,000 (the
“ACC Sale Payment”), to be paid as follows.  A lump sum payment equal to $80,000
shall be paid to Executive within thirty days following the closing date of the
ACC Sale or such other Change in Control.  Four additional monthly payments of
$26,250 each (for a total of $105,000) shall be paid to Executive beginning on
the date that is thirty days following the closing date of the ACC Sale or such
other Change in Control.

 

3.                                       Retention Payment.  During the period
beginning on June 1, 2010 and continuing through May 30, 2011, provided that
Executive continues to be employed by the Employer, Executive shall receive a
payment equal to $4,300 every other week (for a total of

 

--------------------------------------------------------------------------------


 

$111,800), to be paid bi-weekly or otherwise in accordance with the Employer’s
payroll practices.

 

4.                                       Severance Benefit.  In the event of a
termination of the Employment Agreement as a result of a Constructive
Termination or by Executive for Good Reason, in each case within nine months
following the occurrence of Change in Control, Executive shall be entitled to
receive, in addition to any payments and benefits to which Executive may be
entitled pursuant to Section 6(c) of the Employment Agreement, a lump sum
payment equal to $100,000, provided that Executive signs an appropriate
separation agreement in a form acceptable to Employer, which includes a release
of all claims against Employer to the fullest extent permitted by law, such
agreement actually enters into effect following any revocation period required
by law, and Executive complies fully with any continuing obligations under the
Employment Agreement.  Such payment shall be made on the first business day
following the expiration of the revocation period described in the preceding
sentence (provided Executive has not tendered his revocation).

 

5.                                       Forfeiture of Change in Control
Payment.  Executive hereby forfeits all rights and claims to any payment that
may become payable pursuant to Section 7 of the Employment Agreement in
connection with any Change in Control that occurs on or after the date of this
Amendment, including, but not limited to, the ACC Sale, and Section 7 of the
Employment Agreement is hereby deleted and all subsequent section numbers and
section references in the Employment Agreement are adjusted accordingly.

 

6.                                       Tax Withholding.  Any payments provided
for herein shall be reduced by any amounts required to be withheld by the
Employer from time to time under applicable federal, state or local income or
employment tax laws or similar statutes or other provisions of law then in
effect.

 

7.                                       Effect of Employment Agreement and
Amendment.  Except as amended by this Amendment, the Employment Agreement shall
remain in full force and effect.  If there is any conflict between the terms of
the Employment Agreement and the terms of this Amendment, the terms of this
Amendment shall control.

 

8.                                       Entire Agreement.  This Amendment
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings relative to such subject matter.

 

9.                                       Counterparts.  This Amendment may be
executed in counterparts and/or by facsimile or pdf, all of which together shall
constitute one and the same document.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment No. 1 to Employment Agreement has been
executed as of the date and year first above written.

 

 

 

/s/ Graham Jefferies

 

Graham Jefferies

 

 

 

 

 

EMRISE CORPORATION

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

 

Name: Carmine T. Oliva

 

 

Title: Chief Executive Officer

 

3

--------------------------------------------------------------------------------